STOCK PURCHASE AND SHARE EXCHANGE AGREEMENT THIS STOCK PURCHASE AND SHARE EXCHANGE AGREEMENT (the “Agreement”), is entered into as of May 20, 2009, and shall have an “Effective Date” on the date of the Spin-off Stream Horizon Studios, Inc. from its parent Wavelit, Inc, a Nevada corporation, and is made by and between: 1.Stream Horizon Studios, Inc., a British Columbia, Canada corporation, with address at 808, 9266 University Crescent, Burnaby, BC V5A 4Z1, Canada (“SHS”); and 2.Sierra Vista Group Limited, a company organized under the laws of the British Virgin Islands, with registered address at P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola, British Virgin Islands, and main office address at Room A, 20/F, International Trade Residential and Commercial Building, Nanhu Road, Shenzhen, China (“SVG”). Premises A.This Agreement provides for the acquisition of 100% of the issued and outstanding capital stock of SVG owned by Mr. Dong Liu (50%) and Mr. Yuan Zhao (50%) (collectively the “SVG Shareholders”), making SVG a wholly owned subsidiary of SHS, in exchange for the issuance of 170,000,000 shares ofcommon stock of SHS, $.001 par value, which shall constitute a majority of the issued and outstanding stock of SHS as of the Effective Date. B.The boards of directors of SHS and SVG have determined, subject to the terms and conditions set forth in this Agreement, that the transaction contemplated hereby is desirable and in the best interests of their stockholders, respectively. This Agreement is being entered into for the purpose of setting forth the terms and conditions of the proposed acquisition. C.The boards of directors of SHS and SVG acknowledge that SVG is in the process of changing the company name of SVG to “China Teletech Limited”, and that upon completion of the transaction contemplated herein, SHS would also change the company name to “China Teletech Limited” to reflect the new business of SHS. D.The parties desire that the exchange qualify as a tax free exchange meeting the requirements of Article 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended. AGREEMENT NOW, THEREFORE, on the stated premises and for and in consideration of the mutual covenants and agreements hereinafter set forth and the mutual benefits to the parties to be derived here from, it is hereby agreed as follows: ARTICLE I REPRESENTATIONS, COVENANTS AND WARRANTIES OF SHS As an inducement to and to obtain the reliance of SVG, SHS represents and warrants as follows: Section 1.1Organization. SHS is a corporation duly organized, validly existing, and in good standing under the laws of British Columbia, Canada and has the corporate power and is duly authorized, qualified, franchised and licensed under all applicable laws, regulations, ordinances and orders of public authorities to own all of its properties and assets and to carry on its business in all material respects as it is now being conducted, including qualification to do business as a foreign corporation in the jurisdiction in which the character and location of the assets owned by it or the nature of the business transacted by it requires qualification. Included in the Schedules attached hereto (hereinafter defined) are complete and correct copies of the certificate of incorporation, bylaws and amendments thereto as in effect on the date hereof. The execution and delivery of this Agreement does not and the consummation of the transactions contemplated by this Agreement in accordance with the terms hereof will not violate any provision of SHS's certificate of incorporation or bylaws. SHS has full power, authority and legal right and has taken all action required by law, its certificate of incorporation, its bylaws or otherwise to authorize the execution and delivery of this Agreement. Section 1.2Capitalization. The authorized capitalization of SHS consists of 250,000,000 shares which consists of one class of Common Stock in the amount of 250,000,000 shares having no par value each, of which there is one (1) share of common stock issued and outstanding.All issued and outstanding shares are legally issued, fully paid and nonassessable and are not issued in violation of the preemptive or other rights of any person. SHS has no securities, warrants or options authorized or issued, except for those disclosed in Schedule 1.2. Section 1.3Subsidiaries. SHS has no subsidiaries. Section 1.4Tax Matters; Books and Records. (a)The books and records, financial and others, of SHS are in all material respects complete and correct and have been maintained in accordance with good business accounting practices; and (b)SHS has no liabilities with respect to the payment of any country, federal, state, county, or local taxes (including any deficiencies, interest or penalties). (c)Prior to or at the time of the closing, SHS shall satisfy all outstanding liabilities, debts, expenses and unpaid taxes. Section 1.5Litigation and Proceedings. There are no actions, suits, proceedings or investigations pending or threatened by or against or affecting SHS or its properties, at law or in equity, before any court or other governmental agency or instrumentality, domestic or foreign or before any arbitrator of any kind that would have a material adverse affect on the business, operations, financial condition or income of SHS. SHS is not in default with respect to any judgment, order, writ, injunction, decree, award, rule or regulation of any court, arbitrator or governmental agency or instrumentality or of any circumstances which, after reasonable investigation, would result in the discovery of such a default. Section 1.6Material Contract Defaults. SHS is not in default in any material respect under the terms of any outstanding contract, agreement, lease or other commitment which is material to the business, operations, properties, assets or condition of SHS, and there is no event of default in any material respect under any such contract, agreement, lease or other commitment in respect of which SHS has not taken adequate steps to prevent such a default from occurring. Section 1.7Information. The information concerning SHS as set forth in this Agreement is complete and accurate in all material respects and does not contain any untrue statement of a material fact or omit to state a material fact required to make the statements made in light of the circumstances under which they were made, not misleading. Section 1.8Title and Related Matters.SHS has good and marketable title to and is the sole and exclusive owner of all of its properties, inventory, interest in properties and assets, real and personal (collectively, the “Assets”) free and clear of all liens, pledges, charges or encumbrances. SHS owns free and clear of any liens, claims, encumbrances, royalty interests or other restrictions or limitations of any nature whatsoever and all procedures, techniques, marketing plans, business plans, methods of management or other information utilized in connection with SHS’s business.
